United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-51451
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JACQUE DESHAWN KING, SR., also known as Jacque Deshawn King,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. 6:05-CR-74-ALL
                          --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Jacque Deshawn King, Sr. appeals the sentence imposed

following his guilty-plea conviction for possession of a firearm

by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2).     He argues that the district court erred in imposing

a federal sentence to run consecutively to a not-yet-imposed

state sentence.    We have held that such a sentence is proper

under 18 U.S.C. § 3584(a) and U.S.S.G. § 5G1.3, (p.s.).         United

States v. Brown, 920 F.2d 1212, 1217 (5th Cir. 1991).        Therefore,

King’s argument is foreclosed by Brown.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-51451
                                 -2-

     King argues that the sentence imposed by the district court

was unreasonable.   The sentence imposed by the district court is

accorded “great deference” because it was the Guidelines sentence

imposed pursuant to U.S.S.G. § 5G1.1(a).    See United States v.

Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).   King does not argue that the district court misapplied

the Guidelines or miscalculated the applicable Guideline range.

King’s argument that the consecutive sentence could result in a

sentencing disparity is based on speculation as King has not

shown that his sentence was more severe than similarly-situated

defendants nationwide.    See United States v. Duhon, 440 F.3d 711,

721 (5th Cir. 2006), petition for cert. filed, (U.S. May 18,

2006) (No. 05-11144).    King has not shown that the sentence

imposed by the district court was unreasonable.    See Mares,
402 F.3d at 519.

     AFFIRMED.